Citation Nr: 9914054	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-33 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 RO decision which denied the 
veteran an increase in his 30 percent rating for a right knee 
disorder.  In February 1996, the veteran testified at an RO 
hearing.


FINDING OF FACT

The veteran's right knee disorder is manifested by 
degenerative joint disease (arthritis), with some limitation 
of motion (flexion limited to 110 degrees); he has subjective 
complaints of right knee instability but instability was not 
objectively shown on the last examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 5261, 
(1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from January 1959 to March 
1964.

The veteran's service medical records show that he was 
treated for right knee problems during his period of active 
service.  In November 1961, it was noted that he appeared to 
have an old medial meniscus tear.  In August 1963, the 
impression was loose bodies of the right knee.  He underwent 
an arthrotomy of the right knee and was diagnosed as having 
osteochondritis dissecans.  There were no pertinent 
abnormalities at the time of the separation examination in 
March 1964.

By an April 1981 RO decision, service connection for a right 
knee disorder was granted and a 10 percent rating was 
assigned.  

The veteran underwent a VA compensation in November 1982 and 
the diagnoses included advanced degenerative changes of the 
right knee. 

By a December 1982 RO decision, the veteran's 10 percent 
rating for the right knee disability was increased to 20 
percent.  

In November 1985, the veteran was examined for VA 
compensation purposes and the clinical impressions were 
severe degenerative joint disease (manifested by swelling, 
episodes of collapse and locking, and X-ray changes including 
osteophyte formation, narrowing of the joint line, and 
irregularity of the joint surface), and loose bodies of the 
right knee secondary to severe degenerative joint disease.  

The veteran was examined for VA compensation purposes in 
January 1989.  The impression was severe degenerative joint 
disease of the right knee, manifested by X-ray changes 
producing limitation of motion in both extension and 
compression and extension and flexion.  It was concluded that 
the veteran apparently had osteochondritis dissecans, which, 
in addition to subsequent damage to the joint surfaces, led 
to severe degenerative joint disease which made him a 
candidate for a total knee replacement.  

By a February 1989 RO decision, the veteran's rating for a 
right knee disorder was increased from 20 percent to 30 
percent.

VA treatment records dated from May 1993 to March 1994 do not 
reflect that the veteran received any right knee treatment. 

The veteran underwent a VA compensation examination in June 
1994 and complained of pain and swelling of the right knee 
and difficulty walking down stairs.  On physical examination, 
he walked with a slight limp.  He had a well-healed vertical 
scar medial to the patella which was 20 centimeters long and 
neither tender nor fixed.  He had a marked deformity of the 
medial tibial condyle with slight tenderness.  Range of 
motion of the right knee was 110 degrees, with pronounced 
crepitus.  There was no laxity of the cruciate or collateral 
ligaments.  The McMurray, Apley, and pivot/shift tests were 
negative and strength was fair.  X-rays of the right knee 
revealed extremely advanced hypertrophic degenerative changes 
with joint space narrowing particularly at the medial side.  
The impressions were (1) osteochondritis dissecans of the 
right knee (manifested by complaints of recurrent pain, 
swelling, and limping) with X-ray findings (as noted above), 
and (2) severe degenerative joint disease of the right knee 
(manifested by complaints of pain and swelling with recurrent 
difficulty in walking) with X-ray findings (as noted above).  
It was opined that the veteran was not a candidate for 
surgery and that therapy should consist of physiotherapy, 
quadriceps strengthening exercises, and the avoidance of any 
activity that caused additional stress on the knee.  The 
prognosis was poor.   

In February 1996, the veteran testified at a RO hearing that 
his right knee was constantly swollen and painful.  He also 
said he had a lot of instability and used crutches when he 
felt such were necessary.  He said he did not wear a brace on 
his right knee but sometimes used an Ace bandage.  He said he 
had a limitation in his range of motion of the right knee.  
He said he had an abnormal gait.  He said that he could walk 
about two blocks before having to stop.  He also said he 
could not do much stair climbing.  He said he had some 
atrophy of the musculature of the right knee.  He said he had 
been retired for many years because of a heart condition.  He 
said that he had been told, during a VA examination, that he 
would likely need a total knee replacement when he was in his 
60s.  As for current right knee treatment, he said, he took 
Motrin as needed.  

The veteran was scheduled for VA compensation examinations in 
February and March 1999; however, he failed to report for 
such.

II.  Legal Analysis

The veteran's claim for an increase in a 30 percent rating 
for a right knee disorder is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the veteran failed to report for 
two VA examinations which were scheduled for February and 
March 1999.  The veteran is reminded that the duty to assist 
is not a one-way street; claimants are obligated to report 
for scheduled examinations.  38 C.F.R. §§ 3.326, 3.327, 
3.655; Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
has reviewed the claim based on available evidence.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5256. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5260.  Limitation of leg extension is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, and 40 percent when 
limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5261. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.

A review of the claims file shows that the veteran 
experienced right knee problems during his period of active 
duty.  He underwent an arthrotomy and was diagnosed as having 
osteochondritis dissecans.  Post-service medical records show 
right knee degenerative joint disease (arthritis).

The veteran's most recent VA compensation examination was 
performed in June 1994 and shows that the veteran's 
complaints regarded right knee pain and swelling.  On 
examination, his range of motion of the right knee was to 110 
degrees, with pronounced crepitus.  He had no laxity of the 
cruciate or collateral ligaments.  The McMurray, Apley, and 
pivot/shift tests were negative.  X-ray studies were 
performed and revealed severe degenerative joint disease.  
The clinical impressions included osteochondritis dissecans 
(manifested by recurrent pain, swelling, and limping) and 
severe degenerative joint disease (manifested by pain, 
swelling, and difficulty in ambulation).

The Board notes that the veteran's right knee disorder 
arthritis is to be rated under the limitation of motion 
codes.  The 1994 VA examination described no limitation of 
extension; flexion was only slightly limited to 110 degrees.  
If strictly rated under limitation of motion Codes 5260 and 
5261, the limited motion would be rated 0 percent, but since 
there is X-ray evidence of arthritis and at least some 
limitation of motion, a 10 percent rating may be assigned 
under Codes 5003 and 5010.  The veteran failed to report for 
a VA examination in 1999, and the current record does not 
contain probative evidence that pain on use or during flare-
ups results in right knee limitation of motion to the degree 
required for a higher rating based on limitation of motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).  

With respect to Code 5257, which pertains to a knee 
impairment with recurrent subluxation and lateral 
instability, the Board notes that while the veteran has 
subjective complaints of instability, the 1994 VA examination 
showed no instability on objective testing.  The examination 
noted that there was no laxity of the cruciate or collateral 
ligaments and that the McMurray's test was negative.  Again, 
the veteran failed to report for VA examination in 1999, and 
the Board must make its decision on the current record.  The 
latest medical evidence does not confirm even slight right 
knee instability, as required for a 10 percent rating under 
Code 5257. 

According to recent VA General Counsel's opinions, VAOPGCPREC 
9-98 and 23-97, separate ratings may be assigned for a knee 
disability based on findings of instability (Code 5257) and 
findings of arthritis with limitation of motion (Codes 5003, 
5010).  As noted above, however, the latest medical evidence 
show that arthritis with limitation of motion is only ratable 
as 10 percent, and the requirements for a compensable rating 
based on instability are not shown.  Thus, the General 
Counsel's opinion would not result in a higher rating for the 
veteran's right knee disability which is currently rated 30 
percent.

Although the veteran and his representative have repeatedly 
asserted that Code 5256 should be applied to the instant 
case, a review of the record reveals no evidence of ankylosis 
(i.e., a joint immobilized or "frozen" in one position) of 
the right knee.  As such, Code 5256 is not for application.  
Additionally, the evidence fails to demonstrate any current 
dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint; thus, 
application of Code 5258 is also not warranted.  38 C.F.R. 
§ 4.71a, Code 5258. 

Based on the foregoing, the Board finds that no more than the 
current 30 percent rating for a right knee disorder is 
warranted.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for a right knee disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

